Citation Nr: 0314856	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  99-24 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Service connection for sick sinus syndrome with 
supraventricular tachycardia and second-degree heart block; 
status post pacemaker insertion.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Commission


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk


REMAND

The veteran served on active military duty from January 1987 
to May 1987 and from September 1990 to July 1991 in the 
Persian Gulf.

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

	1.  Please obtain the veteran's complete 
clinical records relating to his service-
connected sick sinus syndrome with 
supraventricular tachycardia and second 
degree heart block; status post pacemaker 
insertion from the VA Medical Center 
(VAMC) in Jackson, Mississippi since 
October 2002.

2.  Following completion of the above 
development, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA heart 
examination to determine the nature and 
etiology of his sick sinus syndrome with 
supraventricular tachycardia and second-
degree heart block; status post pacemaker 
insertion.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  After reviewing the veteran's 
claims folder as well as interviewing and 
examining him, the examiner should 
provide an opinion as to whether it is as 
least as likely as not that the veteran's 
sick sinus syndrome with supraventricular 
tachycardia and second-degree heart 
block; status post pacemaker insertion is 
related to the veteran's active service 
to include his service in support the 
Persian Gulf. 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

4.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
service connection for sick sinus 
syndrome with supraventricular 
tachycardia and second-degree heart 
block; status post pacemaker insertion.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



